 Case 3:19-cv-00932-RJD Document 44 Filed 07/28/20 Page 1 of 6 Page ID #178




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

RAMON CLARK,                                     )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )              Case No. 19-cv-932-RJD
                                                 )
TAMMY SMITH, MICHELLE NEESE,                     )
ROBERT LOVELL, and AMY BURLE,                    )
                                                 )
       Defendants.                               )

                                              ORDER

DALY, Magistrate Judge:

       Now before the Court is the Motion for an Order of Protection, which the Court construes

as a Motion for Preliminary Injunction (Doc. 25). For the reasons set forth below, the Motion is

DENIED.

                                            Background

         Plaintiff Ramon Clark, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging his constitutional rights were

violated while he was incarcerated at Robinson Correctional Center (“Robinson”). Plaintiff

claims he was fired from his job as a library law clerk in retaliation for filing a complaint against

Defendant Tammy Smith. Plaintiff’s complaint was screened pursuant to 28 U.S.C. § 1915A and

he is proceeding on a First Amendment retaliation claim against Defendants Smith, Neese, Lovell,

and Burle for firing Plaintiff from his position as a law clerk in retaliation for filing a complaint.

       On March 17, 2020, Plaintiff filed a motion for an order of protection (Doc. 25), which the

Court construes as a motion for preliminary injunction. In this motion, Plaintiff asks for an order

of protection against Defendants Tammy Smith and Michelle Neese to prevent them from
                                     Page 1 of 6
 Case 3:19-cv-00932-RJD Document 44 Filed 07/28/20 Page 2 of 6 Page ID #179




continuing to engage in retaliatory actions. In particular, Plaintiff asserts Nicole Dunlap, the law

librarian at Robinson, sent a request for Plaintiff to be re-hired as the law library clerk, but that this

request was denied by Smith and Neese due to Plaintiff’s filing of this lawsuit.

        In response to Plaintiff’s motion, Defendants assert there is no evidence Plaintiff, or

anyone else, specifically requested that he be assigned as a law library clerk. Defendants, relying

on the affidavit of Dawn Hopper, a Robinson correctional officer assigned to the Placement

Office, assert that no requests have been made by Nichole Dunlap or any other IDOC employees to

consider Plaintiff for a position in the law library. Hopper also attests that Placement Officer

records indicate there are only two law library clerk positions, both of which are currently filled,

and, in any event, no inmates are actively working in the law library due to the COVID-19 health

crisis. For these reasons, Defendants argue Plaintiff has failed to establish a likelihood of success

on the merits of his case. Defendants also argue Plaintiff has failed to provide evidence that he

would suffer irreparable harm if his request for a preliminary injunction is denied, and that

granting a preliminary injunction in this instance is against the public interest.

        On July 14, 2020, the Court held a hearing on Plaintiff’s motion for preliminary injunction.

At the hearing, Plaintiff testified that after he filed this lawsuit, there was an opening for a law

clerk position at Robinson. According to Plaintiff, the law librarian, Nichole Dunlap, asked

Plaintiff if he would like to be reassigned to the law clerk position. He advised Dunlap he would

like to be reassigned, particularly because with the position he could earn good time credit.

Plaintiff testified Dunlap submitted a request to the placement officer, Adam Alspach, in early

March 2020, likely March 10, 2020. Dunlap subsequently told Plaintiff he could not work in the

law library because he had filed this lawsuit. According to Plaintiff’s testimony, this decision

came from Defendants Smith and Neese. Ronald Walton, an inmate and former library law clerk
                                      Page 2 of 6
 Case 3:19-cv-00932-RJD Document 44 Filed 07/28/20 Page 3 of 6 Page ID #180




at Robinson, also testified at the hearing. Walton testified that law librarian Dunlap stated it

would be a good idea to have Plaintiff return as a law library clerk. Plaintiff heard Dunlap ask

Smith about reassigning Plaintiff and was told he could not return. Vincent George, another

inmate at Robinson, also testified that he heard Dunlap tell Plaintiff she had put in a request for

Plaintiff to be reassigned to the law library. George recalled Dunlap stating that due to Plaintiff’s

lawsuit, Smith was not in agreement with Dunlap regarding Plaintiff’s reassignment.

       Placement Officer Alspach also provided testimony at the preliminary injunction hearing.

Officer Alspach explained that when a request is made to place an inmate in a critical job

assignment, such as a library law clerk, he receives correspondence from the supervisor for that

assignment and a vote sheet is created. A number of individuals, including the warden, must

approve the inmate’s vote sheet for the inmate to be able to take on the critical job assignment.

However, Defendant Smith would not sign off on a vote sheet for a law library clerk. A vote sheet

is good for one year. Alspach testified that no employee has made a request to consider Plaintiff

for the law library clerk since a vote sheet was completed for Plaintiff in November 2018.

Alspash testified that in late February or early March, Dunlap asked him if Plaintiff would pass a

vote sheet. He indicated Plaintiff would pass because he had previously. Alspach testified he

never received any follow-up correspondence from Dunlap. Plaintiff inquired as to whether

Alspach received any emails from Dunlap in March 2020, and Alspach denied receipt of the same.

Plaintiff requested an order from this Court for the search and production of such emails, however,

based on the Court’s ruling, set forth below, such request is denied as unnecessary. Alspach also

testified that due to the current coronavirus pandemic, all current library employees are not

currently working and no good time credit is being awarded.


                                            Page 3 of 6
 Case 3:19-cv-00932-RJD Document 44 Filed 07/28/20 Page 4 of 6 Page ID #181




                                             Discussion

       A preliminary injunction is an “extraordinary and drastic remedy” for which there must be

a “clear showing” that Plaintiff is entitled to relief. Mazurek v. Armstrong, 520 U.S. 968, 972

(1997) (quoting 11A CHARLES ALAN WRIGHT, ARTHUR R MILLER, & MARY KAY KANE, FEDERAL

PRACTICE   AND   PROCEDURE §2948 (5th ed. 1995)). The purpose of such an injunction is “to

minimize the hardship to the parties pending the ultimate resolution of the lawsuit.” Faheem-El

v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). Plaintiff has the burden of demonstrating: (1) a

reasonable likelihood of success on the merits; (2) no adequate remedy at law; and (3) irreparable

harm absent the injunction. Planned Parenthood v. Commissioner of Indiana State Dept. Health,

699 F.3d 962, 972 (7th Cir. 2012). As to the first hurdle, the Court must determine whether

“plaintiff has any likelihood of success – in other words, a greater than negligible chance of

winning.” AM General Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). If

Plaintiff meets his burden, the Court must then weigh “the balance of harm to the parties if the

injunction is granted or denied and also evaluate the effect of an injunction on the public interest.”

Id. In addition, the Prison Litigation Reform Act provides that a preliminary injunction must be

“narrowly drawn, extend no further than necessary to correct the harm . . . ,” and “be the least

intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). Finally, pursuant to

Federal Rule of Civil Procedure 65(d)(2), a preliminary injunction would bind only the parties,

their officers or agents, or persons in active concert with the parties or their agents.

       The main purpose of a preliminary injunction is “to preserve the relative positions of the

parties until a trial on the merits can be held.” University of Texas v. Camenisch, 451 U.S. 390,

395 (1981). Accordingly, the preliminary injunctive relief sought must relate to the claims

pending in the underlying lawsuit. See Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994)
                                        Page 4 of 6
 Case 3:19-cv-00932-RJD Document 44 Filed 07/28/20 Page 5 of 6 Page ID #182




(per curiam) (holding that “a party moving for a preliminary injunction must necessarily establish

a relationship between the injury claimed in the party’s motion and the conduct asserted in the

complaint”). See also Pacific Radiation Oncology, LLC v. Queen’s Medical Center, 810 F.3d

631, 636 (9th Cir. 2015) (there must be “a sufficient nexus between the claims raised in a motion

for injunctive relief and the claims set forth in the underlying complaint itself. The relationship

between the preliminary injunction and the underlying complaint is sufficiently strong where the

preliminary injunction would grant relief of the same character as that which may be granted

finally.”). A motion for preliminary injunction is not a proper avenue to pursue additional claims

or name additional defendants. Moreover, the Seventh Circuit has described injunctions like the

one sought here, where an injunction would require an affirmative act by a defendant, as a

mandatory preliminary injunction. See Graham v. Med. Mut. Of Ohio, 130 F.3d 293, 295 (7th

Cir. 1997). Mandatory injunctions are “cautiously viewed and sparingly issued,” since they

require the court to command a defendant to take a particular action. Id. (citing Jordan v. Wolke,

593 F.2d 772, 774 (7th Cir. 1978)).

        Based on the evidence established at the hearing, it is apparent that the issues set forth in

Plaintiff’s request for a preliminary injunction are distinguishable and occurred subsequent to the

actions and circumstances at issue in this lawsuit.          Although the Court recognizes some

Defendants are implicated in Plaintiff’s allegations in his request for preliminary injunction and

there is a common issue (loss/lack of reinstatement of a library law clerk job), that alone is not

sufficient to create the nexus required for the court to award injunctive relief.            Plaintiff’s

complaints at issue in his request for preliminary injunctive relief are better suited for the filing of

a separate lawsuit. The Court will not allow Plaintiff to, in effect, bootstrap additional claims to

this lawsuit.
                                             Page 5 of 6
 Case 3:19-cv-00932-RJD Document 44 Filed 07/28/20 Page 6 of 6 Page ID #183




       Further, the Court finds that even if it did entertain Plaintiff’s request, he has not shown he

will suffer irreparable harm absent preliminary injunctive relief. See Graham, 130 F.3d at 296

(“Irreparable harm is harm which cannot be repaired, retrieved, put down again, atoned for ….”)

(internal citations and quotations omitted). Plaintiff currently has another job at his institution

and, based on the testimony of Officer Alspach, current library employees are not working due to

the coronavirus pandemic and are therefore not accruing any good time credit.

                                            Conclusion

       Based on the foregoing, Plaintiff’s Motion for Preliminary Injunction (Doc. 25) is

DENIED.

IT IS SO ORDERED.

DATED: July 28, 2020


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                           Page 6 of 6
